Citation Nr: 0723693	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-41 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to reinstatement of recognition as a helpless 
child on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend (social worker)


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
November 1945.  She died in January 1999.  The appellant is 
her daughter.  She appealed to the  Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida -- which, essentially, severed her dependency status 
as a helpless child predicated on her incapacity for self-
support prior to age 18.  

By way of relevant case history, a July 1979 decision denied 
the appellant's original claim for recognition as a helpless 
child under the applicable regulatory requirements.  Her 
initial claim pertained to her eligibility during the 
veteran's lifetime to receive a higher monthly rate of 
compensation for service-connected disability on account of a 
dependent helpless child.  Since the appellant (and/or the 
veteran on her behalf) did not commence an appeal of that 
decision within one year of notification of it (in August 
1979), that decision became final and binding on her on its 
merits.  See 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2006).

The record further indicates that, following the veteran's 
death in January 1999, through a November 1999 rating 
decision the RO granted service connection for  the cause of 
her death.  

Subsequently, the appellant filed a petition to reopen the 
previously denied July 1979 claim as the preliminary basis 
for establishing her entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  A September 2002 decision 
reopened her claim for recognition as a helpless child based 
upon the receipt of new and material evidence, see 38 C.F.R. 
§ 3.156, and then granted the claim on the underlying merits.  

But in February 2003, the RO proposed to terminate the 
appellant's status as a helpless dependent child on re-
evaluation of the evidence of record -- finding clear and 
unmistakable error (CUE) in the September 2002 decision 
awarding benefits.  A September 2003 rating decision 
implemented this proposed severance, indicating the 
appellant's receipt of DIC benefits would be terminated 
effective December 1, 2003.

In March 2007, to support her claim for reinstatement, the 
appellant submitted additional supporting evidence 
(consisting of a January 2006 letter from a private 
psychiatrist and December 2005 treatment report from another 
psychiatrist), and she waived her right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2006).  

In May 2007, as even further support for her claim, the 
appellant and a social worker testified at a hearing at the 
RO before the undersigned Veterans Law Judge of the Board 
(also known as a "travel Board" hearing).  

Then in July 2007, because of financial hardship, the Board 
advanced the appellant's case on the docket.  38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	In its September 2002 rating decision, the RO reopened the 
appellant's previously denied claim for recognition of 
dependency as a helpless child on the basis of incapacity for 
self-support prior to age 18.  At the time, service 
connection already had been established for the cause of the 
veteran's death; thus, the appellant, as her daughter, became 
eligible for DIC benefits effective December 1, 2001.
2.	Subsequently, in September 2003, the RO terminated the 
appellant's dependency status based upon a finding of CUE in 
the prior favorable September 2002 decision.  This provided 
for the discontinuance of DIC benefits as of December 1, 
2003.

3.	The September 2002 RO rating decision granting dependency 
status according to permanent incapacity for employment by 
age 18 was sufficiently based on the comprehensive medical 
evidence of record, and furthermore provided for the correct 
application of the principles for determining the claimant's 
reasonable capacity for employability, inclusive of when 
there is a limited employment history characterized primarily 
by temporary or casual employment.  Hence, that decision 
cannot be deemed to have been fatally flawed or undebatably 
erroneous.


CONCLUSION OF LAW

The criteria are met for reinstatement of recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years, as the 
preliminary basis for receipt of DIC benefits.  38 U.S.C.A. 
§§ 101(4)(A), 5109A (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.105(a), 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  The 
implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case at hand, the determinative issue is 
whether the appellant's reinstatement of recognition as a 
dependent helpless child is warranted, to in turn reestablish 
her eligibility for DIC benefits -- which likewise also 
raises the consideration of whether there was CUE in the RO's 
September 2002 decision that initially granted recognition of 
her legal status in this regard.  The U. S. Court of Appeals 
for Veterans Claims (Court) has held that, where the claim 
presented involves a determination of whether there was CUE 
in a prior decision (either by the RO or for that matter the 
Board), the VCAA is inapplicable. See Parker v. Principi, 15 
Vet. App. 407 (2002), citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  

In any event, the Board has determined after a thorough 
review of the record that the evidence supports the 
appellant's claim, inasmuch as it sufficiently establishes 
the requisite status for receipt of DIC benefits.  Thus, 
there is no need to determine whether there has been 
compliance with the VCAA's duty to notify and assist 
provisions - even if the VCAA applied, because, even if 
there has not been compliance with this act, it is merely 
inconsequential and, therefore, no more than harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).

There is likewise no need for consideration of whether there 
has been sufficient notice to comply with the relatively 
recent decision of the Court in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (including a claim, as here, for the 
requisite status prior to receipt of DIC benefits, itself 
granted based on service connection for the cause of the 
veteran's death) VA must review the information and evidence 
presented with the claim and provide the claimant notice of 
the information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Dingess/Hartman holding went on to indicate 
this includes notice that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As indicated, the VCAA does not apply under the circumstances 
of this case, so the above requirements set forth in 
Dingess/Hartman are not determinative.  It warrants 
mentioning only that, while there is no record of specific 
correspondence or other documentation informing the appellant 
of the recent holding in the Dingess/Hartman decision, once 
the file is returned to the RO to effectuate the award of 
benefits in this decision, the RO, in turn, will then have 
the opportunity to address any notice defect regarding any 
downstream element of her claim.  Hence, any current defect 
in this regard also is merely harmless error.  See Bernard, 4 
Vet. App. at 384 (if the Board addresses an issue not first 
considered by the RO, the Board must discuss whether this is 
prejudicial to the veteran).


Governing Laws, Regulations and Analysis

An award of compensation may not be terminated, reduced or 
otherwise     adversely affected unless the beneficiary has 
been notified of such adverse action and provided a period of 
60 days in which to submit evidence showing the 
adverse action should not be taken.  38 C.F.R. § 3.103(b)(2)  
(2006).  See, too, 38 C.F.R. § 3.105(h) (indicating the 
opportunity for a hearing and other procedural rights in 
accordance with discontinuance of benefits warranted by 
information received on dependency, except for factually 
limited circumstances identified in section 3.103(b)(3)). 

Prior determinations that are final and binding (because, for 
example, they were not timely appealed), including decisions 
pertaining to relationship (and by implication, initial 
entitlement to compensation or other benefits sought), will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).  

CUE is a very specific and rare kind of error.  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued,  
the error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).


The Court has indicated that a three-pronged test is used to 
determine whether CUE was in a prior decision:  (1) it must 
be determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Turning to the applicable regulatory requirements for the 
legal status to which the appellant is seeking to establish, 
monthly payments of DIC benefits may be issued to a surviving 
spouse, child or parent.  See 38 C.F.R. § 3.5.

Generally, the term "child" for VA benefit purposes is 
defined as an unmarried person who is a legitimate child, or 
legally adopted child or qualifying stepchild, and meets one 
of the following conditions:  (i) who is under the age of 18 
years; (ii) who, before reaching the age of 18 years, became 
permanently incapable of  self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution (i.e., schools, colleges, academies, 
seminaries and other permanent educational institutions).                    
See 38 C.F.R. § 3.57(a).

In particular, the second above-referenced prong of the legal 
definition of a child applies where an individual is shown to 
be permanently incapable of self-support  by reason of mental 
or physical defect prior to attaining the age of 18 years.  
See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.315(a), 
3.356(a).  

Rating determinations about permanent incapacity for self-
support will be made solely on the basis of whether the child 
is permanently incapable of self-support through his/her own 
efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
38 C.F.R. § 3.356(b).

To establish entitlement to the benefit sought, there are 
various factors under 38 C.F.R. § 3.356(b) for consideration:  

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for                
self-support will not be considered to exist when the 
child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that 
he or she was employed, provided the cause of incapacity 
is the same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment that was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason 
of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not 
be a normal situation, depending on the educational 
progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability 
raises some doubt as to whether they would render the 
average person incapable of self-support, factors other 
than employment are for consideration.  In such cases 
there should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical 
or mental capacity of the child that would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor 
in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations          and 
which involved no actual or substantial rendition of 
services.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

As mentioned, the determinative issue here is the propriety 
of reinstating the appellant's status as a dependent helpless 
child under the provisions of 38 C.F.R. § 3.356 following the 
actions of the RO (as the agency of original jurisdiction 
(AOJ) in this case) to terminate this status -- and by 
operation, as well, the appellant's entitlement to receive 
DIC benefits.  The claim for recognition as a helpless child 
of the veteran was originally the subject of an RO denial in 
June 1979.  After that decision became final and binding, 
there was an attempt to reopen it more than two decades 
later.  Upon the successful reopening of the claim in 
September 2002, the RO granted it on the merits.  A few 
months later, though, the RO reconsidered the basis for that 
decision on an alleged finding of CUE.  And, eventually, the 
RO terminated the appellant's status as a qualifying child 
and, in turn, her attendant receipt of DIC as of December 1, 
2003.  Her current claim for reinstatement of her dependency 
status turns on whether, as the RO concluded, there was CUE 
in the September 2002 grant of that designation.  (The RO has 
not so much since contested the September 2002 reopening of 
the claim, as the actual grant on the merits.)

Considering whether the reinstatement of the status as a 
qualifying child for DIC purposes is necessary, the entire 
factual basis of record should be evaluated as of the time of 
the September 2002 decision that briefly provided for that 
award of benefits, and inclusive of when the RO originally 
considered the issue in 1979.  
Whereas the current regulatory criteria for determining 
dependency as a helpless child under 38 C.F.R. 3.356 were 
already in effect in 2002, there have been no significant 
intervening changes in law.  The underlying justification for 
the September 2002 decision that did grant the benefits 
sought should then be evaluated according to whether it 
manifestly overlooked key case facts, as discussed below, 
and/or misapplied the provisions of section 3.356.

The record indicates that initially, in May 1979, the veteran 
filed a claim for her daughter's status as a dependent 
helpless child, at that point over the age of 18.  
The veteran was then service connected for a cardiovascular 
disorder, rated as 
30-percent disabling.  The designation of her daughter as a 
dependent child, if substantiated by medical evidence, would 
have led to entitlement to enhanced monthly payments of 
disability compensation to the veteran and her family.  



In connection with that original claim, the veteran filed a 
statement on her daughter's behalf indicating her daughter 
was not then married, and that the highest grade she had 
attained in school was the 10th grade.  She also reportedly 
had a very limited employment history - only consisting of a 
one-year job with a private company between 1969 and 1970, 
which she was forced to leave because of health problems (at 
which she earned approximately $400 in monthly wages), 
and had since had various temporary jobs between 1972 and 
1974 with no work history since then.

A May 1979 statement from Dr. F.M., a private osteopath, 
stated the appellant was under his care from January 1956 to 
August 1970 and had a history of rheumatic fever diagnosed in 
February 1955, neurological problems involving headaches, 
visual disturbances, epileptic symptoms discovered in August 
1964, and a diagnosis of hypoglycemia made in October 1967.  
The physician expressed the belief that due to these ailments 
the appellant had been disabled in school, and in her later 
years in gainful employment.   

A June 1979 private physician's statement incorporated a copy 
of a May 1975 letter from Dr. Y.T., a psychiatrist who had 
evaluated the veteran in November 1973, stating that she then 
examined the appellant, who had "presented [with] a long 
history of psychosis."  The appellant's primary symptoms at 
that time were auditory hallucinations, persecutory ideation 
and violent behavior.  Laboratory testing revealed a 
functional hypoglycemia and brain dysthymia, grade no. 1.  
It was indicated she was unable to work due to her mental 
condition.

The May 1979 letter of Dr. A.F. stated he had treated the 
appellant since July 1978 for neurological problems, 
inclusive of severe headaches, blurred vision and dizziness, 
and that she was unable to engage in sustained physical 
activity and had permanent partial disability.  

In July 1979, the RO denied the claim for a determination of 
helpless child status, finding that the appellant's 
documented, albeit limited, work history in her          
early-20s contradicted the assertion that she was permanently 
incapacitated from self-support prior to age 18.  The RO 
notified the appellant and her mother of that decision the 
following month, and as a notice of disagreement (NOD) was 
not filed within one year thereafter, the July 1979 decision 
became final and binding on the merits.  See 38 C.F.R. §§ 
3.104, 20.201, 20.1103.

In January 1999, the veteran died at the age of 91.  A 
November 1999 RO decision granted service connection for the 
cause of her death.  

Then in November 2001, the appellant filed an application for 
DIC benefits (VA Form 21-534), which necessarily raised and 
was adjudicated as a petition to reopen the 1979 denial of 
dependent child status.

Following receipt of her petition to reopen, the appellant 
submitted a February 2002 statement from R.S., a private 
social worker, who had been involved in her continuing 
treatment, and who had also reviewed the prior statement of 
Dr. F.N.  The social worker attested that, based upon 
reviewing the appellant's overall situation, it was believed 
that she was in fact disabled from both a physical and 
emotional standpoint from around 1964 on, which would have 
placed her at about 15 years of age when severe disability 
originated.    

Also added to the record was a March 1975 letter from Dr. 
F.M. (apparently not previously on file in 1979), recounting 
his treatment history of the appellant.  He further stated 
that during her adolescent years her behavior at times was 
not normal and manifested in confused and angered states out 
of proportion to the situation.  As for her headaches and 
visual episodes (at age 17), these had been treated through a 
series of injections of adrenal cortical extract.  

A January 2000 letter from Dr. A.M. further states the 
appellant was under his continuing care and was considered 
totally disabled.

In a subsequent September 2002 rating decision, primarily 
based upon the above opinions, the RO reopened the 
appellant's claim and concluded further that the evidence 
established she became permanently incapable of self-support 
prior to June 2, 1967, her 18th birthday.  DIC payments to 
her commenced as of December 1, 2001, the first day of the 
month following receipt of her petition to reopen.   

In February 2003, however, the RO proposed termination of the 
finding of permanent incapacity for self-support because of 
CUE.  The analysis provided was that the appellant had a work 
history of one year from 1969 to 1970, and some additional 
employment from 1972 to 1974 that effectively precluded the 
possibility that she was helpless as of her 18th birthday (as 
stated in the original 1979 denial), which the September 2002 
decision failed to consider.  Moreover, the favorable 
opinions since obtained from doctors either stating or 
suggesting she was totally disabled prior to age 18, and 
still was, were not grounded in a review of her claims file 
or premised on actual treatment of her before age 18.

The RO implemented the proposed termination of benefits in 
September 2003.  Prior to effectuating the proposed action, 
the appellant was afforded notice and adequate opportunity 
for a hearing to be heard on this issue, as procedurally 
due process required by 38 C.F.R. § 3.103(b)(2).  Hence, the 
determinative question is whether the September 2002 
reopening/grant of dependency status substantively contained 
CUE.  For the reasons indicated, the Board concludes such was 
not the case, and that a clear and comprehensive basis 
existed for the September 2002 favorable decision.  The 
appellant is, therefore, entitled to reinstatement of her 
dependency status and all resulting benefits - including 
DIC.

The probative medical evidence from physicians who have a 
history of treating the veteran and her daughter-appellant is 
entirely persuasive and factually based in a reasonable 
assessment of the appellant's overall state, and should be 
considered dispositive as to her employment capacity before 
age 18 and notwithstanding some limited instances of 
temporary employment shortly thereafter.  Essentially, 
according to these sources of information, the RO properly 
applied the law in finding that she was in all likelihood 
incapacitated from employment before age 18.  As stated, Dr. 
F.M., who treated the appellant since early childhood, 
recalled substantial and debilitating neurological problems 
that appeared at age 17, various mental-health related 
concerns, and other physical conditions that manifested 
around that time period in question.  His May 1979 letter 
expressed the belief that the appellant was disabled while 
still in school, and later from gainful employment.  Contrary 
to the basis for termination of dependency, this physician 
was actively involved in treating her before age 18.  
Similarly of importance is the May 1975 psychiatrist's 
statement that, as of November 1973, only a few years after 
her 18th birthday, the appellant's substantial history of 
psychosis precluded her employment.  The February 2002 social 
worker's statement finding that she was disabled from 1964, 
even though he did not then treat her, nonetheless reflected 
his review of Dr. F.M.'s statements as well as his own case 
analysis, and thus carries probative weight as a 
retrospective assessment.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); Boggs v. West, 11 Vet. App. 334, 340 
(1998).  So these findings were objectively sufficient as 
medical evidence of incapacity for employment before age 18, 
along with substantial impairment in an educational 
environment for any time period during which full-time 
employment would not have been feasible or typical 
(consistent with 38 C.F.R. § 3.356(b)(3)) -- and also 
inasmuch as VA's benefit-of-the-doubt rule would have 
required resolution of any factual dispute on the issue of 
employment capacity in the appellant's favor.  See 38 C.F.R. 
§ 3.102.



In addition to the comprehensive evaluation of the foregoing 
evidence of occupational impairment by the requisite age, the 
regulations for determining dependency status even in the 
face of some limited employment history were also correctly 
applied through the favorable September 2002 RO rating 
decision.  The employment history of the appellant shows one 
year of job history at or around age 21, which ceased due to 
her underlying medical conditions.  While she earned 
significant wages, it is questionable whether this would have 
allowed self-support.  She had a few attempts to return to 
work of much lesser duration two years later.  This history 
is most consistent with the situation contemplated in 
subsection (2) of 38 C.F.R. 3.356(b), clarifying that short 
intervening employment periods ending due to illness, and/or 
casual, tryout or very brief jobs are not considered to rebut 
permanent incapability of self-support.  There is no 
indication of a regular working history that might otherwise 
offer prima facie evidence of self-support capacity, 
per subsection (1) of this regulation.  The evidence of the 
one year in which the appellant did work also should still be 
considered on the whole with the previous medical evidence in 
more conclusively determining her occupational ability 
(or lack thereof).  As such, the RO's grant of dependency 
status properly applied the principles for factoring in 
evidence of prior employment in this case.  

Accordingly, the thorough review of the bases for the 
September 2002 grant of dependency status reveals no 
egregious and unquestionable error in application of relevant 
law, or for that matter having overlooked any material fact 
pertaining to the issue at hand.  That rating decision by a 
direct analysis instead had a reasonable basis in the record 
and particularly in the medical evidence of several treatment 
providers who had adequately reviewed the case background.  
So the Board finds there was no CUE in that September 2002 
decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
Consequently, the appellant's claim for reinstatement of her 
dependency status on the basis of her incapacity for self-
support prior to age 18 is granted.


ORDER

The appellant's status as a helpless child on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years is reinstated.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


